DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on October 26, 2020 have not fully addressed all of the 35 U.S.C. 112 issues cited in the previous Office Action and have introduced further 35 U.S.C. 112 issues.
Upon review of Applicant’s amendments filed on October 26, 2020, the rejection(s) of claim(s) 25, 27, 28, 36, 37 and 45 under Bath have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Homm as set forth below.

Claim Objections
Claims 25, 42 and 45 are objected to because of the following informalities:  
Claims 25 and 45, both set forth “the flat semi-finished product” and instead should read “the semi-finished product” i.e. delete the word “flat” in order to maintain consistency with terms and avoid lack of clarity. 
Currently claim 42 depends on claim 41, based on the subject matter of claim 42, it appear claim 42 should actually depend on claim 39 to avoid 112 issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 26, 28-37 and 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, lines 8-10 recites: “wherein the part half sections are further connected to a common actuator which elastically deforms the pressing surface of the pressing tool part.” It is not clear what element is elastically deforming the pressing surface. For purposes of examination, it is understood that the common actuator is performing the elastic deformation. It is also noted that the “common actuator” is not positively recited and if it is amended to be positively recited in claim 25, it will alleviate the lack of clarity in the dependent claims 26 and 28-31 as set forth below.
Claims 26 and 28-31 all recite “wherein the common actuator is….” – these limitations are unclear because they are trying to further define something i.e. “the common actuator” that is not positively recited.
Claims 32 recites: “a first part half section of the pressing tool part” and “a second part half section of the pressing tool part.” It is not clear if these “section(s)” are additional elements or meant to refer to the “section(s)” already set forth in claim 25.

Claim 35 recites: “wherein the pressing tool part is integrally connected to a divided support frame part” – it is unclear if the “divided support frame part” is a required element of the pressing tool part.”
Claim 36 recites: “wherein the pressing tool part is subdivided with the material weakening into two of the part half segments having a same size.” It is unclear if the “part half segments” are additional element or meant to refer to the “part half sections.” If the elements are actually the “sections” it is unclear if the “two” are included in the “sections” set forth in claim 25 or additional sections.” For purpose of examination the claims is understood to be as follows: “wherein the pressing tool part is subdivided with the material weakening into two of the part half sections having a same size.”
Claim 45 recites: “wherein the pressing surface of the pressing tool part includes a pressing surface region, with a width that is greater than the width of the semi-finished product.” It is unclear what is required by the claim since the limitation is trying to further define the “pressing surface” by comparing it to an element i.e. “the product” which is not positively recited.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 26, 28- 31, 34-37, 39 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homm (US Patent 5,335,530), newly presented.

With regards to claim 25, Homm discloses a pressing tool part for eliminating flatness defects on a semi-finished product comprising:
a pressing surface (surfaces of pressing members 49), facing the semi-finished product, 
wherein the pressing tool part is provided with part half sections partially separated from each other with a material weakening (recess 36), and connected by a bending bridge region of the pressing tool part to each other [please see annotated Figure 2 below for designation of elements], 
wherein the material weakening is delimited by an inner side of each part half section and a top surface of the bending bridge region [as seen in annotated figure below], and 
wherein the part half sections are further connected to a common actuator [hydraulic liquid is pumped or pressurized within housing 18 in order to advance plunger 20, Column 7, lines 55-60] which elastically deforms the pressing surface of the pressing tool part [Column 11, lines 35-40].


    PNG
    media_image1.png
    646
    441
    media_image1.png
    Greyscale
Annotated Figure 2 of Homm
With regards to claim 26, Homm discloses wherein the common actuator (at least plunger 20) is attached directly to the part half sections (34), as seen in at least Figure 2.
With regards to claim 28, Homm discloses wherein the common actuator [hydraulic liquid is pumped or pressurized within housing 18 in order to advance plunger 20, Column 7, lines 55-60]  is supported or carried by the pressing tool part, as seen in at least Figure 1.
With regards to claim 29, Homm discloses wherein the common actuator [hydraulic liquid is pumped or pressurized within housing 18 in order to advance plunger 20, Column 7, lines 55-60] is integrated in the pressing tool part, as seen in at least Figure 1.
With regards to claim 30, Homm discloses wherein the common actuator [hydraulic liquid is pumped or pressurized within housing 18 in order to advance plunger 20, Column 7, lines 55-60] comprises a hydraulic cylinder unit [Column 7, lines 50-60].
With regards to claim 31, Homm discloses wherein the common actuator [hydraulic liquid is pumped or pressurized within housing 18 in order to advance plunger 20, Column 7, 
With regards to claim 34, Homm discloses, wherein the pressing tool part comprises a fluid connection device for a fluidic operation of the common actuator [although not explicitly stated it is considered inherent that a fluid connection device be present in Homm’s device in order operate the hydraulic device explicitly set forth in Homm’s device, as described in at least Column 7, lines 50-60].
With regards to claim 35, Homm discloses further comprising a divided support frame part (fork 24), wherein the pressing tool part is integrally connected to the divided support frame part, wherein the common actuator is arranged in the divided support frame part, as seen in at least Figure 1.
With regards to claim 36, Homm discloses wherein the pressing tool part is subdivided with the material weakening into two of the part half sections/segments having a same size, as seen in at least Figure 2.
With regards to claim 37, Homm discloses wherein the material weakening extends starting from the elastically bendable bending bridge region along a plane extending perpendicularly to the pressing surface.
With regards to claim 39, Homm discloses wherein the pressing tool part further comprises means [guide pins 70 in accompanying recesses 74 together limit movement i.e. influence rigidity of the tool, as described in Column 9, lines 48-57] integrated within the pressing tool part for influencing a rigidity of the pressing tool part, as seen in Figure 10.
claim 43, Homm discloses wherein the pressing tool part is provided with a holding-down device [considered to be the upper left element 46 as it is attached to bracket 28 and pivots via 78 i.e. translates perpendicular to pressing surface on the lower right die 44, as seen in Figure 10] that is translationally movable perpendicularly to the pressing surface of the pressing tool part for holding down the semi-finished product.
With regards to claim 44, Homm discloses further comprising a driving device [considered to be at least locking arm 30 which assist in moving from the operating and changing positions, Column 7, lines 65- Column 8, lines 2] supporting a lower side of the pressing tool part, as seen in the change in configuration from Figure 4 to Figure 10], by which the pressing tool part can be moved from an operating position into a changing position where the pressing tool part can be replaced.
With regards to claim 45, Homm is considered to disclose wherein the pressing surface of the pressing tool part includes a pressing surface region, with a width that is greater than the width of the semi-finished product, as seen in at least Figure 2.

Allowable Subject Matter
Claims 32-33 and 40-42 be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
Yoshida (US 2015/0298197) discloses a forming tool including molds 25a/b and a plate 14 with portions 16a/b opposing molds 25a/b and when 16a/b are pressed in the pressing .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725